FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 3, 2022

                                       No. 04-21-00518-CV

             BULVERDE VILLAGE PROPERTY OWNERS ASSOCIATION,
                                Appellant

                                                  v.

     BULVERDE VILLAGE HOMEOWNERS ASSOCIATION, INC. a/k/a The Point,
                            Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI03243
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

        The reporter’s record was due on February 28, 2022. However, the court reporter has
filed a notification of late record requesting an extension of time to file the reporter’s record. The
request is GRANTED. The reporter’s record is due on or before March 18, 2022.


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court